DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein the buried word line is insulated from the bit line contact and the storage node contact” as recited in claim 1.
Dasaka et al. (US 2015/0349121 A1, hereinafter Dasaka), the closest reference, discloses a memory structure, (FIGS. 21) comprising: 
a substrate (substrate 10) comprising a memory cell region (second device region 200) and a peripheral circuit region; (first device region 100, see FIG. 21)
a memory cell (DRAM, see Paragraph [0075]) located in the memory cell region; and comprising: 
a buried word line (left inner electrode 44) located in the substrate; 
a bit line contact (right source 3S) located on the substrate on one side of the buried word line; 
a bit line coupled to the bit line contact; 
a storage node contact (left source 3S, body 3b, and drain 3d) located on the substrate on another side of the buried conductive structure; (See FIG. 21) and 
a…silicide layer (SiC stressor 3E) located on the storage node contact; (See FIG. 21) and 
a transistor located in the peripheral circuit region and comprising: 
a gate (gate stack 52) located on the substrate and insulated from the substrate; 

a first…silicide layer (SIC stressor 3F) located on an entire top surface of the first doped region; (See FIG. 21) and 
a second….silicide layer (SiC stressor 3F) located on an entire top surface of the second doped region.  (See FIG. 21, showing the stressor 3F on an entire top surface of the drain 3D)
However, Dasaka does not explicitly teach “wherein the buried word line is insulated from the bit line contact and the storage node contact” as recited in claim 1.  No other reference remedies these deficiencies.  Therefore, claim 1 is allowed, and claims 2-6 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812